Gray, C. J.
Beals was not a party to the record. He defended this suit, not by reason of any relation to the city, or liability for the act for which this suit was brought, when that act was done , but by virtue of a subsequent contract between himself and the city. His previous declarations, made when his interests were adverse to those of the city, were not admissible in evidence, except to contradict him; and not being offered for that purpose, they were rightly excluded.
The question whether Freeland was qualified to testify to his opinion of the value of the premises was within the discretion of the presiding judge, and no error in law is shown in the exercise of that discretion.
The instructions to the jury were such as have been usually given in similar cases in this Commonwealth, and were correct and sufficient. Exceptions overruled.